DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In response to an After Final filed 2/8/2022, the Applicant’s arguments are found to be persuasive. 

Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim1. Claim 1 recites “receive a chain of blocks from a blockchain which comprises a directed acyclic graph (DAG) format in which two or more blocks are independently hash-linked to a shared parent block, identify temporal relationships between the two or more blocks that are independently hash-linked to the shared parent block based on random gossip between blockchain peers of the blockchain, and determine a sequential linear order of the chain of blocks in the DAG format based on the identified temporal relationships; and a storage configured to store the sequential linear order of the chain of blocks (Supported in specification pg. 36-168).” 
The closest art found includes Zhu (US 2020/0013027), Peikert (US 2017 /0316391), and further in view of Padmanabhan (US 2020/0374106). Zhu teaches [para.0032] a distributed public ledger implemented on any type of tree. multitree or graph structure, such as directed acyclic graphs (DAG) which is a finite directed graph with no directed cycles. Such a graph or tree would use proof of work to create randomness and a notion or aspect of time to complement a proof of stake consensus system. Paragraph 0105 of Zhu describes that high--performance consensus protocols like delegated PoS, direct acyclic graphs, parallel chains and other features can be implemented on side chains to increase transaction throughput or usher in more complicated services like storage and software-defined networks. The direct acyclic graphs mentioned at paragraph [0105[ of Zhu references a consensus being performed in a direct acyclic graph fashion, rather than in a round--robin fashion, thus not with respect to a side chain. Zhu fails to disclose the content of the DAG nor two blocks being hashed to a same parent block. 
Independent claims 9, and 17 has similarly claim limitation as claim 1, and therefore, are considered allowable for the reasons stated above for independent claim 1. The dependent claims 2-8, 10-15, and 18-20 are allowed because they further limit independent claims 1, 9, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 9, and 17, and the dependent claims 2-8, 10-15, and 18-20 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426